DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 5-10, and 13-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 recites “a backing tab” in line 2, but does not define whether the backing tab is the same or different from that of claim 1, line 2.
	Claim 5 recites “peeling at least a portion” in line 2, but does not define whether this is the same or different from “peeling at least a portion or the backing” of claim 1, line 7.  This will be read as “the peeling at least a portion…”.
	Claim 7 recites “a remainder of the adhesive” in lines 2-3, but does not define whether this is the same or different from claim 5, lines 5-6.
8 recites the limitation "the another section" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 9, line 9, recites “an unsecured portion of the protective film” in line 9, but does not define whether this is the same or different from “the unsecured portion of the protective film” in line 8 of the same claim.
	Claim 13 recites “application tabs”, but does not define whether “the application tape tab” of claim 1 is a part thereof.
Claim 14 recites “a surface of a substrate” in line 2, but does not define whether this is the same or different as the “a surface of a substrate” of claim 1.
Claims 16 and 17, 18, and 19 dependent therefrom recite “an application tape tab” or “the application tape tab”, but do not define whether this is “the application tape tab” or “a first application tape tab” of claim 15.


Allowable Subject Matter
Claims 1, 4-6, and 11-12 are allowed.
Claims 2-3, 7-10, and 13-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  MASE (US 2009/0186181) is considered the closest prior art of record, disclosing a method of applying a protective film to a substrate via peeling layers to expose adhesive.  The prior art of record does not teach or fairly suggest a method of protecting a surface of a substrate wherein a backing tab that juts out from a backing that is beneath a bottom surface of the protective film is separated from an application tape tab that juts out from an application tape over a top surface of the protective film and peeling a portion of .





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nickolas R Harm whose telephone number is (571)270-7605. The examiner can normally be reached 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/NICKOLAS R HARM/Examiner, Art Unit 1745                                                                                                                                                                                                        
/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745